In a medical malpractice action, the defendants County of Nassau and Nassau County Medical Center appeal, as limited by their brief, from so much of an order of the Supreme Court, Nassau County (Becker, J.), entered June 20, 1986, as directed the Nassau County Medical Center to furnish a copy of its records at a 25-cents per-page reproduction charge.
Ordered that the order is reversed insofar as appealed from, with costs, and the plaintiff is directed to either pay the $620.50 fee set by the appellants or do her own photocopying. The plaintiffs time to pay the $620.50 fee or notify the appellants that she will do her own photocopying is extended until 20 days after service upon her of a copy of this decision and order, with notice of entry. In the event the plaintiff decides to do her own photocopying, she shall complete the copying within 30 days after notifying the Nassau County Medical Center of her selection of that option.
The plaintiff must either pay the fee sought by Nassau County Medical Center for the reproduction of the records she seeks, or she may do her own photocopying. If she elects to do her own photocopying, she must pay the requested retrieval and handling fee, in addition to a reasonable sum for the time spent by a hospital employee in supervising the copying (see, Matter of Ventura v Long Is. Jewish Hillside Med. Center, 112 AD2d 437; Matter of Hernandez v Lutheran Med. Center, 104 AD2d 368). Mollen, P. J., Bracken, Lawrence and Sullivan, JJ., concur.